731 N.W.2d 701 (2007)
Paul G. GREEN, II, Personal Representative of the Estate of Paul Gerald Green, Deceased, Plaintiff-Appellant,
v.
Charles G. PIERSON, M.D., Barbara Carlson, M.D., Southwestern Medical Clinic, P.C., Richard Kammenzind, M.D., Healthcare Midwest Internal Medicine, Thomas Pow, M.D., Great Lakes Heart & Vascular Institute, P.C., and Lakeland Medical Center, St. Joseph, Defendants-Appellees.
Docket No. 132917. COA No. 257802.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the November 30, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.